ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: During relevant periods, the respondent was a partner at Baker and Daniels in its South Bend, Indiana office. He represented a client with regard to her dissolution, advising her that, barring unforeseen circumstances, the dissolution would require 15-20 hours of work costing $3,000 to $4,000 in fees. She paid a $2,000 retainer and signed an engagement letter which provided that the firm would bill her monthly unless the amounts were not sig*1193nificant and that the retainer would be held for credit against the last invoice. Although the firm accrued $2,320 in fees on the case during the next month, its first month's billing only reflected $330 in fees.
The firm eventually billed her in the amount of $12,195.18. After the client asked the respondent to cease work on her case until she could discuss the bill, the managing partner advised her that she could either pay the bill or the firm would do no more work on her case. The respondent had not yet completed a QDRO on her behalf and the firm eventually agreed to finish her representation for no more than $600.
Violations: The respondent violated Indiana Professional Conduct Rules 1.4(a) and 14(b) by failing to keep his client reasonably informed of her escalating attorney fees owed to respondent and Baker & Daniels.
Discipline: Public Reprimand.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
The Clerk of this Court is directed to forward a copy of this Order to the hearing officer and in accordance with the provisions of Admis.Dise.R. 28, Section 83(d).
All Justices concur.